


110 HR 685 IH: To amend the Social Security Act to eliminate the 5-month

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 685
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Neal of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Social Security Act to eliminate the 5-month
		  waiting period for Social Security disability and the 24-month waiting period
		  for Medicare benefits in the cases of individuals with disabling burn
		  injuries.
	
	
		1.Short titleThis Act may be cited as the Social
			 Security and Medicare Improved Burn Injury Treatment Access Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Terrorist acts, such as the September 11,
			 2001 attacks in New York and Washington, D.C. and attacks in countries
			 throughout the world, major accidental events, chemical plant explosions,
			 airplane crashes, and major industrial accidents, result in a substantial
			 number of burn-injured patients.
			(2)In
			 most major traumatic events, 25 percent to 30 percent of the injured will
			 require burn care treatment. About one-third of those hospitalized in New York
			 on September 11th had severe burn injuries.
			(3)According to the
			 American Burn Association (ABA), which is the national professional society
			 representing hospitals with burn centers, as well as burn surgeons, nurses,
			 therapists, and other members of the burn care team, there are only 128 burn
			 centers in the United States. The total burn-bed capacity at all burn centers
			 in the United States is 1,835 beds. Burn centers in four States have closed,
			 with a loss of several beds, which further diminishes the nation’s ability to
			 handle the mass burn casualties that could result from a major terrorist
			 attack.
			(4)Burn centers are a
			 national resource that must be preserved and strengthened as part of the
			 nation’s preparedness activities to deal with terrorist attacks or other
			 disasters that would likely lead to mass burn casualties.
			(5)Based on a study
			 of over 54,000 burn cases over a 20-year period of time, the ABA in its 2002
			 National Burn Repository Report indicates that 38 percent of burn-injured
			 patients treated in burn centers were uninsured. This high level of
			 uncompensated care threatens the survival of burn centers, the continued
			 existence of which is essential to the emergency preparedness efforts of the
			 United States.
			(6)Burn injuries are
			 among the most costly to treat and require immediate medical attention.
			(7)Because of the
			 necessity of providing immediate care in the case of burn injuries, the waiting
			 periods established for Medicare coverage for disabled burn patients should be
			 waived and it is essential for Medicare to reimburse the costs of such burn
			 treatment to ensure the financial survival of burn centers.
			3.Elimination of
			 5-month social security disability waiting period in cases of individuals with
			 disabling burn injuries
			(a)Disability
			 insurance benefitsSection 223(a) of the
			 Social Security Act (42 U.S.C. 423(a))
			 is amended by adding at the end the following new paragraph:
				
					(3)(A)In the case of any individual who has a
				disabling burn injury and is not entitled to disability insurance benefits
				under this section for any month solely by reason of the waiting period under
				clause (i) in the first sentence of paragraph (1), the Commissioner of Social
				Security shall waive the application of the waiting period, and,
				notwithstanding clauses (i) and (ii) of the first sentence of paragraph (1),
				such individual shall be entitled to disability insurance benefits for each
				month, beginning with the first month during all of which such individual is
				under a disability and in which such individual would become so entitled to
				such insurance benefits under such sentence but for such waiting period, and
				ending as provided in paragraph (1).
						(B)For purposes of subparagraph (A) and
				sections 202(e)(5)(C), 202(f)(6)(C), and 216(i)(2)(A)(ii), an individual is
				considered to have a disabling burn injury if the individual has
				a burn injury that satisfies a finding of disability in accordance with the
				Social Security Administration’s publication, Disability Evaluation
				under Social Security (Blue Book, January 2005) for purposes of
				establishing eligibility for benefits under this
				title.
						.
			(b)Widow’s
			 insurance benefits based on disabilitySection 202(e)(5) of such
			 Act (42 U.S.C. 402(e)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(C) In the case of any individual who
				has a disabling burn injury (as described in section 223(a)(3)(B)) and is not
				entitled to widow’s insurance benefits under this section for any month solely
				by reason of the waiting period under paragraph (1)(F)(i), the Commissioner of
				Social Security shall waive the application of the waiting period, and,
				notwithstanding clauses (i) and (ii) of paragraph (1)(F), such individual shall
				be entitled to widow’s insurance benefits for each month, beginning with the
				first month during all of which she is under a disability and in which she
				would become so entitled to such insurance benefits under paragraph (1) but for
				such waiting period, and ending as provided in paragraph
				(1).
					.
			(c)Widower’s
			 insurance benefits based on disabilitySection 202(f)(6) of such
			 Act (42 U.S.C. 402(f)(6)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)In the case of any individual who has
				a disabling burn injury (as described in section 223(a)(3)(B)) and is not
				entitled to widower’s insurance benefits under this section for any month
				solely by reason of the waiting period under paragraph (1)(F)(i), the
				Commissioner of Social Security shall waive the application of the waiting
				period, and, notwithstanding clauses (i) and (ii) of paragraph (1)(F), such
				individual shall be entitled to widower’s insurance benefits for each month,
				beginning with the first month during all of which he is under a disability and
				in which he would become so entitled to such insurance benefits under paragraph
				(1) but for such waiting period, and ending as provided in paragraph
				(1).
					.
			(d)Commencement of
			 period of disabilitySection 216(i)(2)(A) of such Act (42 U.S.C.
			 416(i)(2)(A)) is amended—
				(1)by inserting
			 (i) after (2)(A);
				(2)by inserting
			 (I) after but only if;
				(3)by inserting
			 (II) after duration or; and
				(4)by adding at the
			 end the following new clause:
					
						(ii)In any case in which an individual
				has a disabling burn injury (as described in section 223(a)(3)(B)) and a month
				is not included within a period of disability of such individual solely by
				reason of the 5-month duration requirement under clause (i)(I), the
				Commissioner of Social Security shall waive the application of such
				requirement, and, notwithstanding clause (i)(I), such month shall be included
				in a period of
				disability.
						.
				(e)Effective
			 datesThe amendments made by subsection (a) shall apply only with
			 respect to benefits under section 223 of the Social Security Act, or under section 202 of
			 such Act on the basis of the wages and self-employment income of an individual
			 entitled to benefits under such section 223, for months beginning after the
			 date of the enactment of this Act. The amendments made by subsections (b) and
			 (c) shall apply only with respect to benefits based on disability under
			 subsection (e) or (f) of section 202 of the Social Security Act for months after the date of
			 the enactment of this Act. The amendments made by subsection (d) shall apply
			 only with respect to applications for disability determinations filed under
			 title II of the Social Security Act
			 after the date of the enactment of this Act.
			4.Elimination of
			 24-month Medicare disability waiting period in cases of individuals with
			 disabling burn injuries
			(a)In
			 generalSection 226(h) of the Social Security Act (42 U.S.C.
			 426(h)) is amended, in the matter preceding paragraph (1), by inserting
			 or a disabling burn injury (as described in section
			 223(a)(3)(B)) after amyotrophic lateral sclerosis
			 (ALS).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to benefits
			 under title XVIII of the Social Security Act with respect to items and services
			 furnished in months beginning after the date of the enactment of this
			 Act.
			
